Citation Nr: 1234610	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.

3.  Entitlement to service connection for a lumbosacral spine disability.

4.  Entitlement to service connection for residuals of a neck injury.

5.  Entitlement to service connection for a bilateral shoulder injury.

6.  Entitlement to service connection for residuals of a head injury.

7.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 1993, including in the southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied, in pertinent part, the Veteran's claims of service connection for migraine headaches and for a disability manifested by joint and muscle pain, each to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals, an acquired psychiatric disability other than PTSD, to include depression and anxiety (which was characterized as chronic psychiatric disability), a lumbosacral spine disability (which was characterized as chronic lumbar spine disability with radiculopathy right and left lower extremity), residuals of a neck injury (which was characterized as a neck injury), a bilateral shoulder injury (which was characterized as right and left shoulder injury with numbness in arms), and for residuals of a head injury (which was characterized as a head injury).  After reviewing the evidence of record, the Board finds that the currently appealed claims are characterized more appropriately as stated on the title page of this decision.  An RO hearing was held on these claims in December 2006.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Although the Board regrets the additional delay that may be caused by this action, the issues of entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals, an acquired psychiatric disability other than PTSD, to include depression and anxiety, a lumbosacral spine disability, residuals of a neck injury, a bilateral shoulder injury, and for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has reported consistently that he experienced and was treated for frequent migraine headaches during active service, including as a result of several in-service head injuries.

2.  The competent evidence demonstrates that the Veteran's current migraine headaches are related to active service.


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's service connection claim for migraine headaches, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred migraine headaches during active service, including as a result of several in-service head injuries.  He also contends that he has experienced migraine headaches continuously since his service separation.  He alternatively contends that he incurred his current migraine headaches as a result of an undiagnosed illness experienced while he served in the southwest Asia theater of operations during the Persian Gulf War.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the evidence supports granting the Veteran's claim of service connection for migraine headaches.  The Veteran has contended that he experienced migraine headaches during active service and his current migraine headaches are related to service.  The Board agrees.  The Veteran's DD Form 214 shows that he served in the southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a "Persian Gulf Veteran" for VA disability compensation purposes.  See generally 38 C.F.R. § 3.317.  Although the Veteran's service treatment records were not available for review, the competent post-service evidence (in this case, the Veteran's lay statements, RO hearing testimony, and post-service VA treatment records and examination reports) supports a finding that his current migraine headaches are related to active service.  The Veteran has reported consistently to his post-service VA treating clinicians that he first experienced migraine headaches during active service, including while serving in the southwest Asia theater of operations during the Persian Gulf War, and continued to experienced migraine headaches continuously since his service separation.  He also testified credibly to this effect at his December 2006 RO hearing.  The Veteran's post-service VA treatment records show that, on outpatient treatment in February 2003, the Veteran complained that "he still gets severe headaches with flashes of light and then gets a blind spot that keeps growing and it lasts for about 45 minutes."  This reported aura interfered with the Veteran's vision.  He used Motrin 800 mg 6 times a day "without much relief."  Objective examination showed no nystagmus, diplopia, or sensory abnormalities.  The assessment included severe headaches with episodes of diplopia with a differential diagnosis of migraines.

In a neurology outpatient note dated in July 2005 and included in the Veteran's VA treatment records, a VA staff neurologist stated that "another problem is classical migraine.  Onset with a small point of light which expands and moves across the visual field."  This VA clinician noted that the Veteran's migraine headaches lasted 30 minutes "followed by vertex" and occipital headaches which were pulsating.  The Veteran denied any family history of migraine headaches and reported that he experienced migraine headaches 4 times a month.

On VA Persian Gulf Registry examination in May 2006, the Veteran's complaints included migraine headaches which began in September 1991 while he was on active service.  His migraine headaches occurred 2-3 times per month.  The assessment included migraine headaches.

On VA neurology examination in July 2006, the Veteran's complaints included migraine headaches.  The VA examiner reviewed the Veteran's claims file, including his post-service VA treatment records.  The Veteran reported that "his headaches began in 1991 while on a trip to California."  He described his headaches "as beginning with a flash of light in his low center visual field which expands to a blind spot and then expands into a 'fishbone' aura which is in both black and white and color.  The aura lasts anywhere from 45 minutes to 3 hours and is followed by (and in a few occasions accompanied by) the headache.  The headache is described as an ice pick-type pain," was rated as 10/10 on a pain scale (or the worst imaginable pain), and occurred at the vertex.  The Veteran's migraine headaches were associated with nausea and vomiting, photophobia, and phonophobia which lasted "anywhere from 8-12 hours."  His migraine headaches were incapacitating when they occurred approximately every 2 weeks.  The Veteran stated that Midrin provided some relief.  His migraine headaches "increase in frequency with stress and can sometimes be triggered by loud noises, such as fireworks, or by suddenly turning his head, such as if he startles."  The Veteran also experienced left ear spasms and twitching "and a thumping noise, lasting anywhere from a few minutes to several minutes.  He also has excruciating pain at the base of his skull which occurs intermittently, and when it does occur, it lasts for weeks.  He also has a light that flashes in his left field of vision which occurs approximately 20 times a day."  Physical examination showed he was "obviously anxious and distressed" and "became tearful on several occasions during the history and examination," pupils equal, round, and reactive to light and accommodation, extraocular movements intact, symmetrical face, palate, and tongue, and sharp disks on funduscopic examination.  The impressions included migraine with aura which "occur approximately every 2 weeks [and] are debilitating when they occur."

On VA outpatient treatment in August 2006, the Veteran's complaints included migraines.  The assessment included migraine headaches.

On VA examination in December 2010, the Veteran's complaints included migraine headaches since several in-service head injuries.  The VA examiner reviewed the Veteran's claims file, including his post-service VA treatment records.  This examiner stated that the Veteran's service treatment records were not available for review and the Veteran had told him that these records had been missing at least since 2001.  The Veteran described his initial in-service headaches as occurring once a week or sometimes twice a day, "a throbbing type of pain in the back of the head," and lasted for between 1-6 hours.  He also stated that, since January 1991, "he started to see flashes of light in the right field of vision that got bigger and bigger and then half of [his] vision was involved in [the] next five minutes and he could not see at all."  These episodes of flashes of light lasted for 20 minutes prior to experiencing a headache.  His headaches were "stabbing or throbbing type lasting for sometimes all day."  He experienced "some nausea and vomiting half the time."  His headaches were prostrating 25% of the time.  During these episodes, he had to isolate himself "from everything and tries to be in [a] dark room with a cold wet rage on the head."  He also reported experiencing dizziness, weakness, dysthesias, parasthesias, numbness, rigidity, coordination problems, impaired bladder function, constant insomnia, and tinnitus associated with his headaches.  Physical examination showed a stiff neck.  A cerebral magnetic resonance imaging (MRI) scan was negative.  The VA examiner opined that, based on his interview with the Veteran and based on the information that he provided concerning his "three separate falls while he was in service," it was at least as likely as not that the Veteran's migraine headaches were related to active service.  This examiner noted that, unfortunately, the Veteran's service treatment records were not available for review.  The diagnoses included migraine headaches.

The evidence shows that the Veteran currently experiences migraine headaches that are related to active service.  He has reported consistently to his post-service VA treating clinicians that he incurred migraine headaches during active service, including after several in-service head injuries.  The competent evidence in this case indicates that the Veteran's current migraine headaches are related to active service.  He testified credibly at the RO in December 2006 that his migraine headaches began during service.  He also has maintained consistently, including in his RO hearing testimony, that he suffered several head injuries during active service which lead him to experienced migraine headaches in service.  Although it is unfortunate that the Veteran's service treatment records are not available for review, the Board notes that the absence of these records does not render his consistent lay statements concerning what happened to him during active service less than credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran certainly is competent to report that he experienced several head injuries in service which resulted in headaches following this in-service trauma.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The post-service evidence (in this case, the Veteran's VA outpatient treatment records and examination report) clearly document continuing complaints of and treatment for migraine headaches.  This evidence also contains a competent and probative medical opinion from a VA clinician dated in December 2010 which links the Veteran's current migraine headaches to active service.  There is no competent contrary opinion of record.  In summary, the Board finds that service connection for migraine headaches is warranted.  See 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety, a lumbosacral spine disability, residuals of a neck injury, residuals of a bilateral shoulder injury, residuals of a head injury, and for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals can be adjudicated.

The Board notes that, in its most recent remand issued in July 2010, it requested that the RO/AMC schedule the Veteran for VA examinations to determine the nature and etiology of each of these claimed disabilities.  See Board decision dated July 22, 2010, at pp. 11-16.  The Veteran's service representative correctly noted in an August 2012 Brief submitted to the Board that the RO/AMC did not comply with the Board's July 2010 remand directives about scheduling the Veteran for VA examinations.  As the Veteran's service representative correctly noted in the August 2012 Brief, the RO/AMC used at least 5 different mailing addresses for the Veteran between the July 2010 Board remand and June 2012 when it recertified this appeal to the Board.  It is not clear from a review of the record why the RO/AMC used at least 5 different mailing addresses for the Veteran in an ultimately fruitless attempt to schedule him for the VA examinations requested in the Board's July 2010 remand.  The Veteran's service representative also correctly noted in the August 2012 Brief that neither the Veteran nor his representative ever informed VA that his mailing address had changed between July 2010 and June 2012.  The Board acknowledges in this regard that the Veteran's mailing address may have changed since the Board's July 2010 remand but the Veteran's current mailing address of record is not at all clear from a review of the evidence of record.  

The Board also acknowledges that the competent evidence shows that the Veteran has current diagnoses of a lumbosacral spine disability, a cervical spine disability, an acquired psychiatric disability other than PTSD, and fibromyalgia (which may be what the Veteran referred to when he filed a service connection claim for a disability manifested by muscle and joint pain).  As the Board observed in its July 2010 remand, VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the foregoing, and especially in light of the fact that it is not at all clear from a review of the record why the RO/AMC used at least 5 different mailing addresses for the Veteran while this appeal previously was on remand, the Board finds that, on remand, after confirming the Veteran's current mailing address of record, and as requested in the Board's most recent remand in July 2010, the RO/AMC should schedule the Veteran for VA examinations to determine the nature and etiology of an acquired psychiatric disability other than PTSD, to include depression and anxiety, a lumbosacral spine disability, residuals of a neck injury, residuals of a bilateral shoulder injury, residuals of a head injury, and for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals.  

The Board also notes that there are additional relevant records that may be available from the Social Security Administration (SSA) which have not yet been obtained by VA.  A review of the Veteran's claims file shows that, in August 2007, he submitted a copy of an SSA administrative decision which awarded him SSA disability benefits.  To date, however, the RO/AMC has not attempted to obtain the Veteran's complete SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran's service representative also suggested in the August 2012 Brief that VA had failed in its duty to assist the Veteran by not making sufficient attempts to obtain his complete service treatment records and service personnel records.  The Board acknowledges that a review of the Veteran's claims file suggests that his service treatment records and service personnel records may have been lost during the pendency of this appeal.  A review of the Veteran's claims file shows that his service treatment records were "in transit" to the RO as of May 21, 2004.  It appears, however, that these records were never received by the RO.  In response to a request for the Veteran's service treatment records, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in June 2004 that no records were available at that location.  The NPRC also suggested that the RO request the Veteran's service treatment records "to Code 31."  It is not clear from a review of the record whether the RO followed up on NPRC's suggestion and contacted "Code 31" to determine whether the Veteran's service treatment records were at that location.  An internal VA email dated in September 2004 and included in the Veteran's claims file indicates that, following an initial request for the Veteran's service treatment records sent by the RO to VA's Records Management Center (RMC), the RMC notified the RO that the Veteran's service treatment records were not at that location.  The RO then sent a letter to the Veteran in November 2004 requesting that he provide copies of his service treatment records that were in his possession.  The RO subsequently concluded in a formal memorandum dated later in November 2004 that the Veteran's service treatment records were not available for review.  In January 2007, the Veteran submitted, through his service representative, a letter dated in January 2004 that he had received from the NPRC in which he was informed that his service personnel records might be located at the U.S. Navy Personnel Command in Millington, Tennessee, and his service treatment records might be located at the RMC.

The Board also acknowledges that, in cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the Veteran's claims file, the Board cannot conclude that it is reasonably certain that the Veteran's complete service treatment records and service personnel records do not exist or that additional efforts to attempt to obtain these records would be futile.  Given the foregoing, the Board finds that, on remand, the RO/AMC must make another attempt to obtain the Veteran's complete service treatment records and service personnel records from the NPRC, the RMC, the U.S. Navy Personnel Command, or other appropriate Federal records repository.  The RO also must conduct a search of its own files to ensure that the Veteran's complete service treatment records (which were in transit to the RO as of May 21, 2004) were not misfiled.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include depression and anxiety, a lumbosacral spine disability, residuals of a neck injury, residuals of a bilateral shoulder injury, residuals of a head injury, or for a disability manifested by muscle and joint pain since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), VA's Records Management Center (RMC), the U.S. Navy Personnel Command in Millington, Tennessee, and any other appropriate Federal records repository and ask them to conduct a search for the Veteran's complete service treatment records and service personnel records.  If no such records are available, then a negative reply is requested.  A copy of any request(s) sent to the NPRC, RMC, U.S. Navy Personnel Command, and any other appropriate Federal records repository, and any reply, to include any records obtained or a negative reply, must be included in the claims file.

4.  Conduct a one-time search of the RO's files to determine whether the Veteran's complete service treatment records were misfiled or associated with another claims file.  Document the results of this search in the Veteran's claims file.  Any records located following this search should be included in the Veteran's claims file.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran.  To the extent possible, the examiner is asked to distinguish between any psychiatric symptomatology attributable to the Veteran's service-connected PTSD and any other currently experienced acquired psychiatric disability.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression and anxiety, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for PTSD.  The examiner also is advised that the Veteran contends that his current acquired psychiatric disability other than PTSD, to include depression and anxiety, is related to active service.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any current lumbosacral spine disability experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his lumbosacral spine on several occasions during active service, including in an in-service motor vehicle accident.  The examiner also is advised that the Veteran contends that his current lumbosacral spine disability is related to active service.

7.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a neck injury and his residuals of a bilateral shoulder injury.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all residuals of a neck injury and/or residuals of a bilateral shoulder injury currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a neck injury, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a bilateral shoulder injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his neck and shoulders on several occasions during active service, including in an in-service motor vehicle accident.  The examiner also is advised that the Veteran contends that his current residuals of a neck injury and residuals of a bilateral shoulder injury are related to active service.

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a head injury.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all current residuals of a head injury experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a head injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred multiple head injuries during active service, including in an in-service motor vehicle accident.  The examiner also is advised that the Veteran contends that his current residuals of a head injury are related to active service.

9.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his disability manifested by muscle and joint pain.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any disability manifested by muscle and joint pain currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle and joint pain, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle and joint pain, if diagnosed, can be attributed to a known clinical diagnosis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War.  The examiner also is advised that the Veteran has contended that his current disability manifested by muscle and joint pain was caused or aggravated (permanently worsened) by an undiagnosed illness incurred during his Persian Gulf service.  The examiner is advised further that the Veteran also has contended that in-service exposure to paint dust or other toxic chemicals caused or aggravated (permanently worsened) his current disability manifested by muscle and joint pain.  The examiner finally is advised that the Veteran has been diagnosed as having fibromyalgia.

10.  Review the Veteran's claims file to ensure that the development requested in this remand has been completed, to the extent possible.  In particular, ensure that any attempt(s) to obtain the Veteran's complete service treatment records and service personnel records and to schedule him for VA examinations comply with this remand.  If not, take any necessary action(s) to ensure compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


